Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20180305543 to Agrawal.
	USP 20180305543 to Agrawal (filed 20-Oct-2016, published 25-Oct-2018) describes halloysite nanotube (“HNT”) as 

    PNG
    media_image1.png
    44
    476
    media_image1.png
    Greyscale
, 
but described the composition of the HNT procured from Imerys Tableware as comprising 0.29 wt% Fe2O3.  Accordingly, the HNT material that had been procured was modified by the Fe2O3.  The Fe2O3-modified HNT had a cation exchange capacity of 10 meq/g.  Per claim 8, because the claim 7 material reads on the Agrawal material, one would expect the Agrawal materials to have the same physical properties as the claimed material.  Accordingly, the claimed- recited property of “selective affinity for phosphate” is inherently described by the Agrawal nanomaterial.  The Agrawal material .  

Claims 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Szczepanik et al.

	Claims 1 – 4 are allowed.

	USP 20060102871 to Wang is cited of interest.

	Xie describes halloysite nanotubes HNT modified by Fe3O4, not by Fe2O3, for adsorption of dyes.

.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152